Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Euro-Celtique S.A. (WO 2012/156317) (“Euro-Celtique”).
Euro-Celtique discloses: A method comprising: blowing, by a user or patient, both nasal passages to clear or eliminate nates from said nasal passages; placing a cranium of the user or patient in a sniffing position while sitting in an upright position; introducing liquid medication into one nostril of the nasal passage via a syringe (pg 11 lines 7-8), while the user or patient takes a deep breath and holds this breath to allow closure of nasal airways and prevent flow of liquid medication into oral airways of the patient (achieved also by “pressing the outside of the nose with a finger on the nostril to be closed”—substitute holding breath for physically blocking breath via pressure from finger); changing a cranium position of the user or patient such that said cranium is oriented downward, after a quantity of the 
The method is repeated for an opposite nasal passage of the user or patient. pg 7 lines 1-4
A dosage amount of the liquid medication is approximately 2.5 ml. (approximate is not a defined limit and the claim doesn’t specify if the dosage of approximately 2.5 ml is from one or both nostrils)  see pg 19 line 22 and 27-pg 20 line 2

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Euro-Celtique in view of Immel (US 2011/0120456).
Euro-Celtique discloses the invention as substantially claimed but does not directly disclose the liquid medication comprises 2-5% lidocaine Hcl liquid.  Immel, in the analogous art, teaches a syringe to inject drug to a patient’s nasal cavity [0107] (the drug can be provided to the user as a syringe) [0109] (plunger of a syringe can be used to achieve the positive pressure).  Immel teaches a variety of useful liquid medications, including lidocaine [0133].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Euro-Celtique to deliver an appropriate dosage of lidocaine as taught by Immel as an obvious substitution of liquid medication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783